Exhibit 99.1 PRESS RELEASE CRESCENT POINT ENERGY ANNOUNCES THIRD QUARTER 2014 RESULTS November 6, 2014 CALGARY, ALBERTA. Crescent Point Energy Corp. (“Crescent Point” or the “Company”) (TSX and NYSE: CPG) is pleased to announce its operating and financial results for the quarter ended September 30, 2014. The Company also announces that its unaudited financial statements and management’s discussion and analysis for the quarter ended September 30, 2014, will be available on the System for Electronic Document Analysis and Retrieval (“SEDAR”) at www.sedar.com, on EDGAR at www.sec.gov/edgar.shtml and on Crescent Point’s website at www.crescentpointenergy.com. FINANCIAL AND OPERATING HIGHLIGHTS Three months ended September 30 Nine months ended September 30 (Cdn$000s except shares, per share and per boe amounts) % Change % Change Financial Funds flow from operations (1) 12 21 Per share (1) (2) 2 13 Net income Per share (2) Adjusted net earnings from operations (1) 10 37 Per share (1) (2) - 28 Dividends paid or declared 10 7 Per share (2) - - Payout ratio (%) (1) (3) 48 49 (1
